ON MOTION TO REVIEW SUPERSEDEAS BOND
PER CURIAM.
In order to supersede a money judgment entered against him the trial court required appellant to file a bond in the amount of the judgment, plus 24 percent thereof. Rule 9.310(b) provides that a money judgment is automatically stayed pending review upon the posting of a good and sufficient bond equal to the amount ordered to be paid, i.e., the amount of the judgment, plus 15 percent thereof. As the rule says, the stay is automatic upon posting the bond in said amount. No motion, hearing, or order is necessary — that is the purpose of the rule, to eliminate the necessity of those perfunctory activities. The trial court has no discretion to require a bond in an amount higher or lower than the rule formula. Proprietors Ins. Co. v. Valsecchi, 385 So.2d 749 (Fla. 3rd DCA 1980).
Accordingly, the order under review is reversed and the cause is remanded to allow appellant to post a supersedeas bond in the amount of the money judgment plus 15 percent.
DOWNEY, BERANEK and DELL, JJ., concur.